 NORTHERN MOTOR REBUILDERS, INC.473Northern Motor Rebuilders,Inc., Employer-PetitionerandLocal Union No. 328,affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,' andInternationalUnion,United Automobile,Aeros-pace and Agricultural ImplementWorkers ofAmerica and Its Local328.2 Case 30-UC-86May 1, 1974DECISION AND ORDER CLARIFYINGUNITBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(b) of theNationalLaborRelationsAct,as amended, ahearingwas held on January 30, 1974, beforeHearing Officer Francis A. Molenda and on Febru-ary 5, 1974, the Regional Director for Region 30transferred this case to the National Labor RelationsBoard for decision.3Thereafter counsel for Teamsters filed a brief .4Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in thiscase,the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act .52.The labor organizations involved claim torepresentcertain employees of the Employer.3.The Employeris engagedin the remanufactureof automotiveenginesand parts at its Escanaba,Michigan, plant. The Employer has filed the petitionherein, requesting that theBoard issuea clarificationof the unit of either the UAW or Teamsters withregard to the position held by its former employeeWillardRiegel.The Employer has statedit is neutraliName as amended at the hearing.sName as amended at the hearing.3The petition herein had beenfiled by NorthernMotor Rebuilders, Inc.,hereinafter calledthe Employer,on September12, 1973. On October 26,1973, the RegionalDirector forRegion 30 issued a Decision and OrderDenying Petition for Unit Clarification and thereafter,Local Union No.328 affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter called Teamsters, fileda timely Request for Review of the Regional Dire tor's Decision. Thereafteron December6, 1973,the Board granted the Teamsters request for review,reinstated the petition,and directed that a hearing be held on the petitionand that thereafter the case be remanded to the Board for decision.4At the end of the hearing herein,InternationalUnion,UnitedAutomobile,Aerospaceand Agricultural Implement Workers of Americaand its Local 328, hereinafter called theUAW, optedto present oralargument rather than to file a brief.with respect to which of the two Unions' positionsshould be sustained. The UAW states that Riegel'sblock repair work was closely akin to the workperformed by employees it represents and that therewas an oral agreement between it and the Employerthat when Riegel retired this block repair work wouldbe encompassed by the UAW contract 6 Teamstersstates that Riegel was a Teamsters member since1967 and that he was covered by three successivecontracts negotiated by it and that therefore thisblock repair work which he performed while aTeamster appropriately belongs in the Teamstersunit.The facts leading up to the present controversy areas follows:The UAW was voluntarily recognized by theEmployer in 1946 as the collective-bargaining repre-sentative for a unit of all employees, including,among others, employees engaged in welding andpegging,now referred to as block repair, butspecifically excluding, among others,maintenancemen. In September 1950, the UAW was certified inthis unit following an NLRB election 7 and since1946 and to date the Employer and the UAW havesuccessfully bargained and entered into collective-bargaining agreements, with the most recent agree-ment effective October 1, 1972, to October 1, 1975.Teamsters was voluntarily recognized by the Em-ployer in 1967 for a unit including dockmen, reliefdrivers, employees engaged in quality control, andmaintenance and repair men. The current Teamsterscontractwill expire June 30, 1976, and it is theparties' third successive contract.WillardRiegel began his employment with theEmployer in 1946. At that time he worked as aforeman. In 1949, he left the Employer and becamean employee of Sure-Way Casting Co. Sure-WayCasting performed block repair work for the Em-ployer and Riegel did this work. After Sure-WayCasting left Escanaba, Riegel was reemployed by theEmployer in 1954. When he returned to the Employ-er,Riegel continued to perform the block repairwork he had done previously for Sure-Way Casting,SOn February11, 1974, the RegionalDirector forRegion 30 filed acorrectionto thetranscript,which the parties hadpreviously approved, withregard to the amount of theEmployer's indirectinflow. The correction isnoted and made a part of the record herein.6As is describedinfra,Riegeldid bothblockrepairwork andmaintenance work on the equipment used inproduction. After theRegionalDirector's decision herein (in which he found Riegel's position was that of a"dual function"employee who should be representedby each of the Unionsto the extent he worked in their particular unit),but beforethe Boardgranted review of the Regional Director's decision,the Employerdecided toassign theblockrepair workto a UAW-represented employee and themaintenanceworkto a Teamsters-represented employee.The UAW wishesthe Boardto clarify itsunit to include the block repair work formerly doneby Riegel.rCase18-RC-773.210 NLRB No. 61 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, exceptfor changes in technology, Riegel did thesame or similarwork from 1954 until December 1972whenhe suffered a heart attack.Riegel retired inMarch 1973 without ever having returned to workafterhis heart attack.In 1954 whenRiegelreturned to the Employer hehad no supervisory duties but he did not join theUAW, although the UAW had in its contract at thattime a union-shop clause compelling membership intheUAW as a condition of employment. RobertCalouette,who is presently a supervisor at theEmployer but who was a UAW official at the timeRiegel wasrehired at the Employer, testified thatalthough the UAW did not then press to have Riegelincluded in the unit, there was an oral agreementbetween the UAW and the Employer that Riegelwould continue in his job as a nonunion employeebut that when he left his job that the job wouldbecome one encompassed by the UAW contract.8EarlMyrvall, the plant superintendent at theEmployer, testified that he also remembered engag-ing in at leastthree or four discussions with theUAW concerning the placement of Riegel's job whenhe left the Employer. Myrvall, who put thesediscussionsbetween 1957 and 1960, thought theresultof these discussions was that Riegel's jobwould come under the UAW contract when Riegelleft.He based this observation on the fact that theUAW was quite upset at the situation at the time andyet it took no negative action, leading him to surmisethat the UAW had gotten the commitment from theEmployer that it wanted. Roy Burroughs, whobecame the Employer's president in 1957, however,testified that he never participated in a discussionwhere Riegel's position was assigned to the UAW.The first time Burroughs heard of the claim of theUAW was during the Employer's contract negotia-tions with the UAW in October 1972, some 2 monthsbeforeRiegel's heart attack. Burroughs acknowl-edged that the UAW stated at thattimethat its claimwas pursuant to an agreement it had made previouslywith the Employer.Riegel,at least from 1959 until 1967 when hejoined Teamsters, was considered to be and wastreated the same as other nonunion personnel. Thus,he received wage increases at the same time as theother nonunion personnel and there was no direct9Calouette testified that he spokewith EmployerRepresentatives EarlMyrvall and either Jack Burroughsor Ray Newmanon this subject and thatthere werethree or fourmeetingson the subjectup to 1960 Calouettetestifiedthat the UAW was reluctant to haveRiegeljoin it since it thought,in light of his priorsupervisory work, thathis interestsmight be more alliedwith management intereststhanthose ofthe Union Additionally,itappearsthat,had Riegel joined theUAW when hewas rehired,he would havegainedno seniority for his work at Sure-Way Casting andthuswould havecome intotheUAW as the leastseniorman and, in possible layoffsituations,would not have had the seniorityto continue to perform theskilledjob that the Employer needed him for In fact,Riegel was consideredrelationship betweenraisesprovided by the UAW'sagreement and those givenRiegel.Since 1967, whenhe joined Teamsters,Riegel wascovered by the termsof the successively negotiated Teamsters contracts.Teamsters notes too that from thetimeRiegel joinedTeamsters in 1967 until October 1972 the UAWmade no protest concerningRiegel'shaving joinedTeamsters.Riegel'swork consisted of repairing cracked orbroken engine blocks either by a "cold repair" or an"oven repair" process. Earl Myrvall testified that as ablock comes into the plant, it is dismantled, cleaned,and inspected and then moved into the repairdepartment where, depending on the type of cracksinvolved, one of the above processes would be usedto repair it. Except for certain changes due tochanges in technology,9 the method of Riegel's workremained the same between 1954 and 1973. Addi-tionally,Riegel was also involvedinmaintenancework with this type of work including the maintain-ing of the plant and equipment, including the tanksused in the cleaning operation.10According to records introduced at thehearing,during the period 1970-72, Riegel spent 74.4 percentof his time in block repair and cylinder head repairwork (the two categories comprise the motor rebuild-ing specifically covered under the UAW contract)and 10.7 percent of his time in the maintenance workdescribed above.ii The Employer's secretary-treasur-er,Don Wertz, thought that Riegel's time percent-ages for the preceding, l l years were not a great dealdifferent than for the years listed in the records.When Riegel was involved in the motor rebuildingwork noted above, he worked with employeesrepresented by the UAW. The Teamsters-represent-ed employees worked in a separatearea.MyrvalldescribedRiegel'smotor rebuilding work as anintegral part of the motor line repair work that theUAW contract covered.Riegel'ssupervisor alsosupervised the UAW members. The other employeesrepresented by the Teamsters had separate supervi-sion.Myrvall testified that a UAW-representedemployee would do Riegel's work when he wasaway.12 Riegel's hours were the same as the UAW-representedproduction employees and the pro-duction employees,, includingRiegel,all took theirbreaks at the same time.a highly skilledemployee and, as he himself testified,he was the onlyemployee doing block repair work while he was at the Employer.9 In lateryears the Employerswitched almost exclusively to the ovenrepair process10Burroughs testified that in essence block repair was considered repairas part of the production process while maintenance and repair referred tothe upkeep of machinery. The term "maintenance"as applied to Riegel'swork did notinclude janitorial duties.i iThe balanceof the time was miscellaneous and vacation time.12His absence does not appear to have been a regular occurrencethough NORTHERN MOTOR REBUILDERS, INC.While there was no disagreement at the hearingthat the category of "maintenance and repair" in theTeamsters contract covered Riegel, there was somedisagreement as to what the term "maintenance andrepair" meant. Myrvall did not think that the termincluded block repair work, while Teamsters Repre-sentativeGangstad thought it did. The Employer'spresident, Burroughs, while at one point acknowledg-ing that he thought the term "maintenance andrepair" in the Teamsters contract included blockrepair, also acknowledged that the UAW classifica-tion"crankshaft andblock repair,cylinder blockboring . . . ." (emphasis supplied) also includedwork that Riegel was performing.It is clear that the work of block and cylinder headrepairing that Riegel performed was an integral partof the Employer's production process and that thiswork was most closely akin to the work performed byemployees represented by UAW. Further, Riegel'ssupervision and hours were the same as those of theemployees represented by UAW and he worked incloseproximity to them. Teamsters argues, however,that by allowing it to fully represent Riegel for some13 InSolar,187 NLRB 739, a panel majority of the Board found thatwhere a a union had not protested for 15 years while another unionrepresented employees doing certain work, the Board would clarify the unitof the union which had represented the employees through the years sincethe Board found this decision consistent with the parties' own solution ofthe issue.4755 years beforeprotesting his inclusion in Teamstersunit,the UAW should not now beable to includeRiegel'sblock repair workin its unitand TeamsterscitesSolar, Division of International Harvester Compa-ny,13for support. Here, however, unlike theunion inSolar,the UAW thought ithad an agreement withthe Employer that, when Riegel left, his block repairjob would become part of the UAW unit and so it isnot inconceivable that it would not have feltcompelled to object whenRiegel becamea Teamstersmember.14 In thesecircumstances,we shall clarifythe certification of the UAW to include the employeepresently performing the block repair work.ORDERIt is hereby ordered that the certification in Case18-RC-773 heretofore issued to International Union,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America and its Local 328,be, and it hereby is, clarified by specifically includingtherein thework of block and cylinder headrepairing.14That the UAW believedit had such an agreement is demonstrated byitsexpressing this thought to Burroughs during theOctober 1972negotiations some 2 monthsbeforeRiegel's heart attack,the event whichcaused him to leave the Employer and,in time,precipitated thiscontroversy.